Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable by Drees (US Patent 2011/0178977) in view of Schlabach (US 2002/0026537).
Regarding claim 1 , Drees discloses a building management system for monitoring equipment status, the building management system comprising a processing circuit (see [002]) configured to:
generate one or more diagnostics for a piece of building equipment based on one or more faults in the piece of building equipment ([045] “The integrated control layer 116 is also logically below the fault detection and diagnostics layer 114 and the automated measurement and validation layer 110.  The integrated control layer 116 may be configured to provide calculated inputs (e.g., aggregations) to these "higher levels" based on outputs from more than one building subsystem.”, [054] “For example, demand response layer 112, fault detection and diagnostics layer 114 (shown in FIGS. 1A and 1B), enterprise integration layer 108, and applications 120, 124 may all utilize a shared control strategy database 310 and integrated control engine 308 in initiate response sequences to events.”, [055]-[064] “The FDD layer 114 may automatically diagnose and respond to detected faults.” [0131] In response to detecting the fault, process 1120 recalls diagnostic logic for the fault (step 1122). Depending on the type of the fault, source of the fault, a particular fault identifier, or other fault aspects or conditions, different diagnostics routines or logic may be selected and recalled for diagnosing the fault. Process 1120 also includes recalling diagnostics parameters associated with the fault (step 1123). Recalling diagnostics parameters associated with the fault can include determining which variables or data are needed by the diagnostics logic recalled in step 1122. Step 1124 includes determining whether additional information is needed to complete the diagnostics. Determining whether additional information is needed to complete diagnostics can include comparing the parameters or needs identified in step 1123 to data already available. For example, a fault diagnostics module may compare the needed variables to a list of ; 
identify a root cause of the one or more faults based on data from each of the one or more faults, wherein the root cause is a diagnostic of the one or more diagnostics that is associated with a first fault of the one or more faults ([0061] “In addition to or as an alternative to an automated diagnostics process provided by automated diagnostics module 414, FDD layer 114 can drive a user through a manual diagnostic process using manual diagnostics module 416. One or both of automated diagnostics module 414 and manual diagnostics module 416 can store data regarding the fault and the diagnosis thereof for further assessment by manual and/or automated fault assessment engine 418. Any manually driven process of assessment engine 418 can utilize graphical or textual user interfaces displayed to a user to receive feedback or input from a user. In some embodiments assessment engine 418 will provide a number of possible reasons for a fault (e.g., determined or estimated by automated diagnostics module 414) to the user via a GUI. The user may select one of the faults for manual investigation or calculation. An automated process of assessment engine 418 may be receive an indication of an estimated root cause for a fault from automated diagnostics module 414. Once a cause is detected or estimated using automated diagnostics module 414 and provided to fault assessment engine 418, fault assessment can work with GUI services 422 to provide a visualization of the fault, its root cause, and/or recommended actions for assessment to a user via a GUI. Fault information (including determined or estimated fault causes) can be provided to work order generation and dispatch service module 420. A work order can be generated by work order generation and dispatch service ;
select task details comprising instructions [061] “Any manually driven process of assessment engine 418 can utilize graphical or textual user interfaces displayed to a user to receive feedback or input from a user. In some embodiments assessment engine 418 will provide a number of possible reasons for a fault (e.g., determined or estimated by automated diagnostics module 414) to the user via a GUI. The user may select one of the faults for manual investigation or calculation. An automated process of assessment engine 418 may be receive an indication of an estimated root cause for a fault from automated diagnostics module 414. Once a cause is detected or estimated using automated diagnostics module 414 and provided to fault assessment engine 418, fault assessment can work with GUI services 422 to provide a visualization of the fault, its root cause, and/or recommended actions for assessment to a user via a GUI. Fault information (including determined or estimated fault causes) can be provided to work order generation and dispatch service module 420. A work order can be generated by work order generation and dispatch service module 420. Work order generation and dispatch service module 420 can transmit the work order to a service management system and/or a work dispatch service for action.”, [0063] In an exemplary embodiment the automated diagnostics module 414 automatically prioritizes detected faults. The prioritization may be conducted based on customer-defined criteria. The prioritization may be used by the manual or automated fault assessment module 418 to determine which faults to communicate to a human user via a dashboard or other GUI. Further, the prioritization can be used by the work order dispatch service to determine which faults are worthy of immediate investigation or which faults should be investigated during regular servicing rather than a special work request. The FDD layer 114 may be configured to determine the prioritization based on the expected financial impact of the fault. The fault assessment module 418 may retrieve fault information and compare the fault information to historical information. Using the comparison, the fault assessment module 418 may determine an increased energy consumption and use pricing information from the smart grid to calculate the cost over time (e.g., cost per day). Other types of cost (e.g., replacement ; and
generate, on a user interface, a work order based on the identified root cause by populating the work order with the selected task details for resolving the first fault ([0061] In addition to or as an alternative to an automated diagnostics process provided by automated diagnostics module 414, FDD layer 114 can drive a user through a manual diagnostic process using manual diagnostics module 416. One or both of automated diagnostics module 414 and manual diagnostics module 416 can store data regarding the fault and the diagnosis thereof for further assessment by manual and/or automated fault assessment engine 418. Any manually driven process of assessment engine 418 can utilize graphical or textual user interfaces displayed to a user to receive feedback or input from a user. In some embodiments assessment engine 418 will provide a number of possible reasons for a fault (e.g., determined or estimated by automated diagnostics module 414) to the user via a GUI. The user may select one of the faults for manual investigation or calculation. An automated process of assessment engine 418 may be receive an indication of an estimated root cause for a fault from automated diagnostics module 414. Once a cause is detected or estimated using automated diagnostics module 414 and provided to fault assessment engine 418, fault assessment can work with GUI services 422 to provide a visualization of the fault, its root cause, and/or recommended actions for assessment to a user via a GUI. Fault information (including determined or estimated fault causes) can be provided to work order generation and dispatch service module 420. A work order can be generated by work order generation and dispatch service module 420. Work order generation and dispatch service module 420 can transmit the work order to a service management system and/or a work dispatch service for action. [0063] In an exemplary embodiment the automated diagnostics module 414 automatically prioritizes detected faults. The prioritization may be conducted based on customer-defined criteria. The prioritization may be used by the manual or automated fault assessment module 418 to determine .
Drees discloses displaying, to a service personnel, recommended actions for assessment based on the identified root cause via a GUI.  The system further generates a work order as disclosed by paragraph [061], however Drees does not explicitly disclose determining instructions for resolving the first fault based on the identified root cause; and generate, on a user interface, a work order including the instructions.
However Schlabach, which is directed to a method and system for training service personnel to service selected equipment, further teaches:
determine instructions for resolving the first fault based on the identified root cause; and generate, on a user interface, a work order including the instructions ([0091] FIG. 11 illustrates an exemplary work-flow module 500 embodying aspects of the present invention to control various 
Therefore, it would have been obvious to one of ordinary skill in the art of maintenance and service of equipment to determine instructions for resolving the first fault based on the identified root cause; and generate, on a user interface, a work order including the instructions since such modification in the system and method of Drees is just a combination of prior art elements previously known in the art which yield the predictable results of directing the service personnel during the execution of the service with step-by-step activities through the repair process as disclosed by Schlabach on paragraph [092].
Regarding claim 2, 9 and 15, Drees discloses 
wherein the processing circuit is configured to generate the work order in response to determining that the one or more faults associated with the one or more diagnostics have existed for at least a predefined amount of time or that the one or more faults have occurred for at least a predefined number of times ([062] “The user interface or report (or underlying data engine) may be configured to aggregate and categorize faults by building, building type, equipment type, fault type, times of occurrence, frequency of occurrence, severity, and the like.” [0111] “In another embodiment, data interface 550 may utilize historical fault detection data or data from event history 332 shown in FIG. 3.  For example, such data may be provided by fault detection engine 502, automated diagnostics .
Regarding claims 3, 10 and 16 Schlabach further teaches
wherein the processing circuit is configured to assign the generated work order to a technician based on the equipment experiencing the fault, the expertise of the technician, or the location of the technician (Figure 9 and [0090] “ FIG. 9 shows a flow chart of a computerized method for training service personnel to service selected equipment. Subsequent to start step 200, step 202 allows to provide a database for storing respective training modules for training service personnel to service respective assemblies of selected equipment. The method further allows to identify an assembly that requires servicing at a site, step 204. The method then allows to identify the present qualifications of a service personnel available at the service site for servicing the assembly, step 206. The present qualifications of the service personnel to predefined qualifications needed to service that assembly to determine whether or not the present qualifications of the service personnel meet the predetermined requirements is next correlated in the method, step 208.”, [091] “Factors that influence the repair schedule include material availability as indicated by a step 524 and the availability of other required resources, such as the availability of technicians to implement the repairs as indicated by the reference character 526.”)

Regarding claims 4, 11 and 17, Drees discloses: 
identifying the first fault of the one or more faults by determining the first fault has been active the longest of the one or more faults; and identifying the root cause based on the root cause being associated with the first fault ( [062] “The user interface or report (or underlying data engine) may be configured to aggregate and categorize faults by building, building type, equipment type, fault type, times of occurrence, frequency of occurrence, severity, and the like. The GUI elements may include charts or histograms that allow the user to visually analyze the magnitude of occurrence of specific faults or equipment for a building, time frame, or other grouping. A "time series" pane of the GUI may allow users to diagnose a fault remotely by analyzing and comparing interval time-series data, trends, and patterns for various input/output points tracked/logged by the FDD layer 114.”, [0127] According to an exemplary embodiment, long term diagnostics module 1020 (or another module such as fault detection module 1016 or filter 1012) may be configured to filter residual values (e.g., calculated by fault detection module 1016 and representing a comparison of actual performance to modeled performance) to remove noise or outliers prior to reporting any fault or other information. For example, a temperature sensor in the system may provide a spurious value to the controller that temporarily results in the detection of a fault, but, after a short period of time, this may be determined to be mere noise and may be filtered out by the system. Long term diagnostics module 1020 may further be configured to calculate and store in memory 1006 values such as a trend for a residual over time, a .
Regarding claims 5, 12 and 18, Drees discloses 
wherein the processing circuit is configured to cause the work order to include an identification of a piece of equipment experiencing the one or more faults ([061] “The user may select one of the faults for manual investigation or calculation.  An automated process of assessment engine 418 may be receive an indication of an estimated root cause for a fault from automated diagnostics module 414.  Once a cause is detected or estimated using automated diagnostics module 414 and provided to fault assessment engine 418, fault assessment can work with GUI services 422 to provide a visualization of the fault, its root cause, and/or recommended actions for assessment to a user via a GUI.  Fault information (including determined or estimated fault causes) can be provided to work order generation and dispatch service module 420.  A work order can be generated by work order generation .
The data included in the work order is directed to printer matter and therefore is given little patentable weight. The specific type of information in the work order is non-functional descriptive material that may not be relied upon for patentability. The Examiner notes that non-functional descriptive material cannot render patentable an invention that is otherwise not patentable over the prior art. See ln re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability); and (BPAI 2008) (precedential) ("[T]he nature of the information being manipulated does not lend patentability to an otherwise unpatentable computer-implemented product or process."). Although no claim limitations will be disregarded and the claimed invention as a whole will be assess, the Examiner will follow the Federal Circuit's guidance as in the Gulack decision and will not give patentable weight to printed matter absent a "new and unobvious functional relationship between the printed matter and the substrate." Id. at 1386; see also King Pharm. Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1279-79 (Fed. Cir. 2010) (applying the "printed matter" reasoning to method claims containing an "informing" step that could be either printed or verbal instructions).
Regarding claims 6, 13 and 19, Drees discloses 
wherein processing circuit is configured to cause the work order to include an equipment specification for the identified piece of equipment experiencing the one or more faults, wherein the equipment specification includes the location of the piece of equipment ([061] “The user may select one of the faults for manual investigation or calculation.  An automated process of assessment engine 418 may be receive an indication of an estimated root cause for a fault from automated diagnostics module 414.  Once a cause is detected or estimated using automated diagnostics module 414 and provided to fault assessment engine 418, fault assessment can work with GUI services 422 to provide a 
The data included in the work order is directed to printer matter and therefore is given little patentable weight. The specific type of information in the work order is non-functional descriptive material that may not be relied upon for patentability. The Examiner notes that non-functional descriptive material cannot render patentable an invention that is otherwise not patentable over the prior art. See ln re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability); and (BPAI 2008) (precedential) ("[T]he nature of the information being manipulated does not lend patentability to an otherwise unpatentable computer-implemented product or process."). Although no claim limitations will be disregarded and the claimed invention as a whole will be assess, the Examiner will follow the Federal Circuit's guidance as in the Gulack decision and will not give patentable weight to printed matter absent a "new and unobvious functional relationship between the printed matter and the substrate." Id. at 1386; see also King Pharm. Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1279-79 (Fed. Cir. 2010) (applying the "printed matter" reasoning to method claims containing an "informing" step that could be either printed or verbal instructions).
Regarding claims 7, 14 and 20, Drees discloses 
wherein the processing circuit is configured to generate a diagnostic list comprising the one or more diagnostics ordered based on a determined length of time that each of the one or more faults associated with the diagnostic has been active ([0155] “The faults, the root causes, and results of processing or comparisons conducted by fault assessment engine 418 may be provided from fault .
Regarding claims 8 and 15, Drees discloses 
a method for monitoring equipment status by a building management system (see [002]), the method comprising:
a building management controller for monitoring equipment status, the building management controller comprising a processing circuit (see [002]) configured to:
determine, according to one or more satisfied rules, one or more faults that are associated with a space of a building based on building data of the space ([0106] Referring now to FIG. 6A, a flow diagram of a fault detection strategy that utilizes a trigger condition and a content condition is shown, according to an exemplary embodiment. Fault detection strategy 600 includes step 602, wherein a stored rule is recalled. The stored rule may be recalled from flash memory, RAM, ROM, a data structure, a database, a file, or any other type of storage location capable of storing rule conditions. At step 604, a trigger condition and a content condition are identified within the rule. In an exemplary embodiment, the content condition relates to a parameter associated with the building management system while the trigger condition relates to a specified amount of time. For example, a rule may comprise a content condition that verifies that a damper opening is less than a specified value and a trigger condition that delays processing of the content condition for a specified amount of time. At step 606, the trigger condition is checked to determine whether to process the content condition. For example, the rule may have a content condition that verifies that a temperature value is above a given threshold and a trigger ;
determine, for each of the one or more faults, which piece of building equipment of a plurality of pieces of building equipment that service the space is associated with the respective fault based on the one or more satisfied rules ([0106] Referring now to FIG. 6A, a flow diagram of a fault detection strategy that utilizes a trigger condition and a content condition is shown, according to an exemplary embodiment. Fault detection strategy 600 includes step 602, wherein a stored rule is recalled. The stored rule may be recalled from flash memory, RAM, ROM, a data structure, a database, a file, or any other type of storage location capable of storing rule conditions. At step 604, a trigger condition and a content condition are identified within the rule. In an exemplary embodiment, the content condition relates to a parameter associated with the building management system while the trigger condition relates to a specified amount of time. For example, a rule may comprise a content condition that verifies that a damper opening is less than a specified value and a trigger condition that delays processing of the content condition for a specified amount of time. At step 606, the trigger condition is checked to determine whether to process the content condition. For example, the rule may have a content ;
generate one or more diagnostics for a piece of building equipment based on one or more faults in the piece of building equipment ([045] “The integrated control layer 116 is also logically below the fault detection and diagnostics layer 114 and the automated measurement and validation layer 110.  The integrated control layer 116 may be configured to provide calculated inputs (e.g., aggregations) to these "higher levels" based on outputs from more than one building subsystem.”, [054] “For example, demand response layer 112, fault detection and diagnostics layer 114 (shown in FIGS. 1A and 1B), enterprise integration layer 108, and applications 120, 124 may all utilize a shared control strategy database 310 and integrated control engine 308 in initiate response sequences to events.”, [055]-[064] “The FDD layer 114 may automatically diagnose and respond to detected faults.” [0131] In response to detecting the fault, process 1120 recalls diagnostic logic for the fault (step 1122). Depending on the type of the fault, source of the fault, a particular fault identifier, or other fault aspects or conditions, different diagnostics routines or logic may be selected and recalled for diagnosing the fault. Process 1120 also ; 
identify a root cause of the one or more faults based on data from each of the one or more faults, wherein the root cause is a diagnostic of the one or more diagnostics that is associated with a first fault of the one or more faults ([0061] “In addition to or as an alternative to an automated diagnostics process provided by automated diagnostics module 414, FDD layer 114 can drive a user through a manual diagnostic process using manual diagnostics module 416. One or both of automated diagnostics module 414 and manual diagnostics module 416 can store data regarding the fault and the diagnosis thereof for further assessment by manual and/or automated fault assessment engine 418. Any manually driven process of assessment engine 418 can utilize graphical or textual user interfaces displayed to a user to receive feedback or input from a user. In some embodiments assessment engine 418 will provide a number of possible reasons for a fault (e.g., determined or estimated by automated diagnostics module 414) to the user via a GUI. The user may select one of the faults for manual investigation or calculation. An automated process of assessment engine 418 may be receive an ;
select task details comprising instructions [061] “Any manually driven process of assessment engine 418 can utilize graphical or textual user interfaces displayed to a user to receive feedback or input from a user. In some embodiments assessment engine 418 will provide a number of possible reasons for a fault (e.g., determined or estimated by automated diagnostics module 414) to the user via a GUI. The user may select one of the faults for manual investigation or calculation. An automated process of assessment engine 418 may be receive an indication of an estimated root cause for a fault from automated diagnostics module 414. Once a cause is detected or estimated using automated diagnostics module 414 and provided to fault assessment engine 418, fault assessment can work with GUI services 422 to provide a visualization of the fault, its root cause, and/or recommended actions for assessment to a user via a GUI. Fault information (including determined or estimated fault causes) can be provided to work order generation and dispatch service module 420. A work order can be generated by work order generation and dispatch service module 420. Work order generation and dispatch service module 420 can transmit the work order to a service management system and/or a work dispatch service for action.”, [0063] In an exemplary embodiment the automated diagnostics module 414 automatically prioritizes detected faults. The prioritization may be conducted based on customer-defined criteria. The prioritization may be used by the manual or automated fault assessment module 418 to determine which faults to communicate to a human user via a dashboard or other GUI. Further, the prioritization can be used by the work order dispatch service to determine which faults are worthy of immediate investigation or which faults should be investigated during regular servicing rather than a ; and
generate, on a user interface, a work order based on the identified root cause by populating the work order with the selected task details for resolving the first fault ([0061] In addition to or as an alternative to an automated diagnostics process provided by automated diagnostics module 414, FDD layer 114 can drive a user through a manual diagnostic process using manual diagnostics module 416. One or both of automated diagnostics module 414 and manual diagnostics module 416 can store data regarding the fault and the diagnosis thereof for further assessment by manual and/or automated fault assessment engine 418. Any manually driven process of assessment engine 418 can utilize graphical or textual user interfaces displayed to a user to receive feedback or input from a user. In some embodiments assessment engine 418 will provide a number of possible reasons for a fault (e.g., determined or estimated by automated diagnostics module 414) to the user via a GUI. The user may select one of the faults for manual investigation or calculation. An automated process of assessment engine 418 may be receive an indication of an estimated root cause for a fault from automated diagnostics module 414. Once a cause is detected or estimated using automated diagnostics module 414 and provided to fault assessment engine 418, fault assessment can work with GUI services 422 to provide a visualization of the fault, its root cause, and/or recommended actions for assessment to a user via a GUI. Fault information (including determined or estimated fault causes) can be provided to work order generation and dispatch service module 420. A work order can be generated by work order generation and dispatch service module 420. Work order generation and dispatch service module 420 .
Drees discloses displaying, to a service personnel, recommended actions for assessment based on the identified root cause via a GUI.  The system further generates a work order as disclosed by paragraph [061], however Drees does not explicitly disclose determining instructions for resolving the first fault based on the identified root cause; and generate, on a user interface, a work order including the instructions.

determine instructions for resolving the first fault based on the identified root cause; and generate, on a user interface, a work order including the instructions ([0091] FIG. 11 illustrates an exemplary work-flow module 500 embodying aspects of the present invention to control various processes associated with implementing a repair or service recommendation. The first step of the work order module 500 is the development of a work scope at a step 502. The development of the work scope is influenced by certain tasks and processes input to a work order. For example, a repair recommendation 504, locomotive specific information 506, railroad specific information 508, field modification instructions and other recommendations requiring implementation 510 and an inspection wizard 512, the use of which may identify and add additional items to the work scope 502. The work scope information is input to a work order backbone 520 for creating a work order to implement the various tasks associated with the work scope 502. In preparing the work order, the cycle time associated with each task must be considered. Additionally, consideration must be given to sequencing available locomotives for repair. This information is also input to the work order backbone 520 from a step 522. Factors that influence the repair schedule include material availability as indicated by a step 524 and the availability of other required resources, such as the availability of technicians to implement the repairs as indicated by the reference character 526. [0092] Following the sequencing step 522, the work order is activated and execution of the repair initiated as indicated by a step 528. The technician is directed during the execution of the repair through the portable unit 14 as discussed above. The information displayed on the portable unit 14 directs the step-by-step activities of the technician through the repair process including providing documentation and information from the various databases and modules discussed in conjunction with FIG. 2. With regard to FIG. 8, this information is indicated by a reference character 530. The technician also utilizes maintenance troubleshooting wizards, identified by a 
Therefore, it would have been obvious to one of ordinary skill in the art of maintenance and service of equipment to determine instructions for resolving the first fault based on the identified root cause; and generate, on a user interface, a work order including the instructions since such modification in the system and method of Drees is just a combination of prior art elements previously known in the art which yield the predictable results of directing the service personnel during the execution of the service with step-by-step activities through the repair process as disclosed by Schlabach on paragraph [092].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because of the new ground of rejection necessitated by Applicant’s amendments. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Beyk (US 2017/0206509) The present invention relates to methods and systems to assist technicians to execute and record repairs via head mounted displays. Furthermore, the present invention relates to methods and systems for technicians to access historical data via head mounted displays located on head mounted displays and on networked systems.
Abdel-Malek (US 2005/0171661) [0002] This invention relates to a method and system for receiving repair recommendations and related information from a central diagnostic and repair service center at a remote location, for repairing, for instance, a railroad locomotive.
E. J. Amaya and A. J. Alvares, "Expert system for power generation fault diagnosis using hierarchical meta-rules," Proceedings of 2012 IEEE 17th International Conference on Emerging Technologies & Factory Automation (ETFA 2012), 2012, pp. 1-8, doi: 10.1109/ETFA.2012.6489629.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689